His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Availing himself of the provisions of Act 10i of 1898, plaintiff sought herein to confirm the title to two distinct pieces of real estate, contradictorily with two distinct defendants.
Having' succeeded as to one piece of property he seeks to tax one defendant with the whole cost of these proceedings.
This he cannot do. The Act of 1898 was intended to save costs, but surely not to operate injustice by charging against one defendant the cost of litigating with another and distinct party and over something with which he has no concern. At any rate Act 229 of 1910: allows this Court to adjust costs equitably between the parties.
But we shall stand on no technicalities. In cases like this we think each defendant should be charged with his proportion only of the costs; in this ease one-half.
It is, therefore, ordered that the judgment appealed from be amended by reducing the amount of costs allowed against appellant from $33.15 to sixteen 60/100 dollars; and as thus amended the judgment is affirmed, costs of appeal to be paid by plaintiff and those of the Court a qua by the appellant.